Jordan v Dorn (2020 NY Slip Op 06675)





Jordan v Dorn


2020 NY Slip Op 06675


Decided on November 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 13, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CARNI, J.P., NEMOYER, WINSLOW, AND BANNISTER, JJ.


1074 CA 19-01831

[*1]ANTHONY JORDAN, PLAINTIFF-RESPONDENT,
vKIRK DORN, DEFENDANT-APPELLANT, STC ARCHITECTURAL PRODUCTS, LLC, AND TMP TECHNOLOGIES, INC., DEFENDANTS-RESPONDENTS. 


AUGELLO & MATTELIANO, LLP, BUFFALO (JOSEPH A. MATTELIANO OF COUNSEL), FOR DEFENDANT-APPELLANT. 
THE HIGGINS KANE LAW GROUP, P.C., BUFFALO (TERRENCE P. HIGGINS OF COUNSEL), FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Erie County (Mark A. Montour, J.), entered September 6, 2019. The order, among other things, granted the motion of plaintiff for summary judgment. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on October 27, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: November 13, 2020
Mark W. Bennett
Clerk of the Court